 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrailways, Inc. and Amalgamated Transit Union,AFL-CIO-CLC, Petitioner. Case 16-RC-815731 July 1984DECISION AND DIRECTIONBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISPursuant to a Second Supplemental Decision,Order, and Direction of Second Election issued 2March 1981 by the Acting Regional Director forRegion 16, an election by secret ballot was con-ducted on 22 May 1981 among the employees in anappropriate unit.' At the conclusion of the electionthe parties were furnished with a tally of ballotswhich showed that of approximately 463 eligiblevoters 413 cast ballots, of which 187 votes werecast for the Petitioner, 168 votes were cast againstthe Petitioner, and 58 ballots were challenged. Thechallenged ballots were sufficient in number toaffect the results of the election. Thereafter theEmployer filed timely objections to the conduct ofthe election.On 18 June 1981 the Regional Director issued aReport on Objections and Challenges in which heapproved the Employer's request that Objections 4and 7 be withdrawn, concluded that the Employ-er's Objections 1, 2, 3, 5, 6, 8, 9, 10, 11, 12, 13, 14,15, 16, 17, and 18 raised substantial and materialissues of fact which could best be resolved by ahearing, and ordered that a hearing be conductedfor the purpose of resolving those objections andthe 58 challenged ballots.Prior to the hearing, the Petitioner requestedthat the Regional Director "notify the parties inadvance [of the hearing] that in defending againstthe original challenges, the Employer will not bepermitted to relitigate the scope of the unit. Theunit consists solely of employees of Trailways, Inc.Hence, the sole question now is to whose payrolldid these voters belong on the eligibility date." On18 June 1981 the Regional Director referred thePetitioner's motion to the hearing officer for ruling,and on 19 June 1981 the Employer filed a responseto that motion.On various dates between 30 June and 3 Septem-ber 1981, a hearing was held before Hearing Offi-cer Larry D. Smith for the purpose of resolvingi The appropriate unit is:INCLUDED: Employer's office clerical employees, mailroom em-ployees, stockroom employees at the Employer's Jackson Street,Logan Street, Harry Hines, Commerce Street and ContinentalAvenue locations in Dallas, Texas.EXCLUDED: Guards, watchmen, confidential employees, profes-sional employees, technical employees, seasonal employees, sales rep-resentatives, VUSA representatives and supervisors as defined in theAct.the issues raised by the challenged ballots and ob-jections. All parties were represented and affordedfull opportunity to be heard, to examine and cross-examine witnesses, to introduce relevant evidence,and to present oral arguements. On 18 March 1982Hearing Officer Smith issued and served on theparties his report on Challenges and Objections.On 15 April 1982 the Regional Director trans-ferred the above-entitled matter to the Board forreview pursuant to Section 102.67 of the NationalLabor Relations Board Rules and Regulations.Thereafter, the Employer filed exceptions to thehearing officer's report and a motion for leave tosubmit its brief to the hearing officer to the Board,and the Petitioner filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the hearing officer'sreport, the exceptions and briefs,2and the entirerecord in this proceeding, and adopts the findings,32 The Employer mistakenly attached the Petitioner's brief to the hear-ing officer, instead of its own brief to the hearing officer, to its motionfor leave to submit its brief to the hearing officer to the National LaborRelations Board. Upon being informed of its error by the Board's Officeof the Executive Secretary, the Employer filed its brief to the hearingofficer with the Board. We have considered all briefs submitted.I The Employer has excepted to some of the hearing officer's credibil-ity findings. The Board's established policy is not to overrule a hearingofficer's credibility resolutions unless the clear preponderance of all therelevant evidence convinces us that they are incorrect. Stretch-Tex Co.,118 NLRB 1359, 1361 (1957). We find no basis for reversing the findings.In his report, the hearing officer relied on Hollywood Ceramics Co., 140NLRB 221 (1982), and General Knmt of California, 239 NLRB 619 (1978),to support his recommendation that the Employer's objections, whichallege that the Petitioner made material misrepresentations warrantingsetting aside the election are without merit.In Midland Life Insurance Co., 263 NLRB 127 (1982), the Board ruledthat it will no longer probe into the truth or falsity of the parties' cam-paign statements, and that elections will no longer be set aside on thebasis of misleading campaign statements. We rely on the latter standardin finding that these objections concerning alleged material misrepresen-tations are without merit.The hearing officer also recommended that the Board find underFormco, Inc., 233 NLRB 61 (1977), that Employer's Objection 15, alleg-ing that the Petitioner abused Board processes and distributed to employ-ees campaign material which misrepresented the findings of the Board, iswithout merit. In Riveredge Hospital, 264 NLRB 1094 (1982), the Boardruled that it will no longer treat allegations concerning misrepresentationsof Board processes different from any other misrepresentation allegation,thus overruling Formco Inc., supra Applying Riveredge Hospital, weadopt the hearing officer's recommendation.271 NLRB No. 95612 TRAILWAYS, INC.conclusions,4and recommendations6of the hearingofficer, as modified below.The Employer has excepted to the hearing offi-cer's recommending that the challenges to the bal-lots of Robert Snyder, Jackman Gill, Larry Sewell,Grady Coble, and Marlin W. Byrd be sustained.We find merit to the Employer's exceptions for thereasons set forth below.1. Marlin Byrd is a salaried employee earning$1,352.58 per month6Nupervised by Pete Kerri-gan, director of administration, who also supervisesthree other unit personnel. Byrd's job duties entailpulling information from a machine known as theTrail-Net machine in order to determine thenumber of buses that are out of service, and assimi-lating that material into a report which is routed tothe Employer's various regional directors.In finding that Byrd lacks the requisite communi-ty of interest with the office clerical personnel, thehearing officer relied on the following factors: (1)he has his own office; (2) his pay level exceeds thatof acknowledged unit personnel; (3) his job is func-tionally distinct from the type of work performedby unit personnel; (4) he has authorization tosubmit items he needs typed directly to secretaries;(5) he is exempt from the coverage of the FairLabor Standards Act; and (6) he basically performshis work on his own without the benefit or necessi-ty for daily instructions. In the circumstances ofthis case, we do not believe that these factors pro-vide a sufficient basis for excluding Byrd from theunit.We agree with the hearing officer's finding that Shirley Alford is aconfidential employee because she assists and acts in a confidential capac-ity to Ted Burke, the Employer's director for region 5, who formulatesand effectuates labor relations policies for the Employer. Our dissentingcolleague would not exclude Alford from the unit because Burke doesnot exercise labor relations responsibilities for unit employees. We findthat fact to be of no consequence. The potential for conflict remains. Forexample, labor policies that Burke formulates may be adopted by theentire company or used as a guide or bargaining tool by other divisions,departments, or districts, including the management official in charge oflabor relations for the unit here in question. Further, Burke may receiveconfidential labor relations material or information concerning the unitthat Alford would have access to solely because of her position. And it isconceivable that the Union in the future may seek to become, or maybecome, the representative of a unit of some or all of the employees forwhom Burke is responsible. Contrary to Member Hunter's view, there-fore, a sufficient nexus exists between the duties of Alford and the Em-ployer's labor relations to render her a confidential employee, regardlessof Burkes's current lack of involvement with the unit. NLRB v. Hen.dricks County Rural Electric Corp., 454 U.S. 170 (1981).' In the absence of exceptions thereto, we adopt, pro forma, the hear-ing officer's recommendations with respect to Objections 1, 2, 3, 5, 6, 8,9, 11, 12, 13, 14, 16, 17, and 18 and to the challenges to the ballots ofMildred Martin, Judy Fuller, Laverne Layton, Christine Grubbs, Cather-ine Cunningham, Gloria Danie, Vernell Bailey, Casandra Golden, EvaClippenger, Debbie Harrill, Mona Fullerton, Frederick Price, Ken Mill-sap, William Mann, Richard Trice, Gene Stegal, Clark Whitehall, TerryTunks, Jimmy Saunders, Palliehera Thomas, and Asha Shah.6 Byrd is classified as a supervisor apparently because he used to havesupervisory responsibilities. However, on 16 March 1981 those responsi-bilities were removed. There is no contention that Byrd is currently a su-pervisor.We do not agree that Byrd's duties are noncleri-cal in nature. As the hearing officer found, thecompilation of the report prepared by Byrd doesnot entail the use of independent judgment. Gener-ating paperwork that does not require the use of in-dependent judgment has generally been consideredthe domain of clericals. As for Byrd's pay level, itis comparable to that of certain unit employees in-cluding accountants; similarly there are unit em-ployees who, as in the case of Byrd, are exemptfrom coverage under the Fair Labor StandardsAct. Furthermore, unit employees such as account-ants, senior accountants, and tax accountants, likeByrd, have duties, functions, responsibilities, andinterests which are more extensive than the dutiesof traditional clericals.7These unit employees alsoperform work on their own without daily instruc-tion and are authorized to submit work directly tosecretaries.8In light of the foregoing, we find thatByrd has a sufficient community of interest withunit employees to be included in the unit. Wetherefore overrule the challenge to his ballot.2. Robert Snyder holds the position of real estateassistant. The only evidence in the record detailingthe duties of Snyder is the Employer's official posi-tion description for this position. The Employer'sofficial summary of this position describes it as fol-lows:Maintains master blueprint files and other realestate related files and publications. Assists inoffice building and parking garage manage-ment and administration. Assists in facilitydesign and plan drawing.In addition, the Employer's position descriptionitself sets out "major responsibility areas" which, asfound by the hearing officer, indicate that Snyderis responsible for: receiving maintenance problemcalls; referring the calls to the appropriate sourcesfor corrective action; preparing monthly rentalbuilding statements; assisting in the "TrailwaysSign Program"; furnishing real estate informationto company officials; assisting the vice president,real estate, in property management in lease negoti-ation and property sales and acquisitions; and pre-paring plans and drawings for Trailways facilities.Although some of Synder's job functions may, asthe hearing officer concluded, go "beyond thosenormally considered office clerical in nature," thisis also true of other employees, such as account-' The inclusion of the accountants in the unit was not due to inadvert-ence. The issue of the accountants' status was raised during the hearingand the parties agreed that it was their intention that accountants be in-cluded in the unit.a The mere fact that Byrd has his own office is insufficient to warranthis exclusion from the unit.613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDants, who are admittedly part of the unit. For ex-ample, two of the accountants testified that, usinggenerally acceptable accounting principles, theyprepared journal entries in the general ledger; doediting; analyze and explain variances in expenseaccounts; prepare financial statements; close books(a process which requires the accountant to recon-cile and make necessary adjustments on all journalentries); and assist outside auditors by answeringinquiries regarding various accounting matters. Allthese functions detail duties "beyond those normal-ly considered office clerical in nature.9Furthermore, notwithstanding that Snyder mayperform duties that seem to be more than "officeclerical in nature," it is apparent from the positionsummary and description for real estate assistantthat he performs clerical tasks, such as maintainingvarious files and publications and receiving and re-ferring telephone calls. In any event, that Snyder'sduties may go beyond those normally assigned tooffice clerical employees is of little significancewhere, as here, the duties of a number of other em-ployees, particularly the accountants, also gobeyond those traditionally assigned to office cleri-cals. That fact, together with his clerical duties, issufficient to establish that Snyder shares a commu-nity of interest with other employees who are inthe unit, and we so find. 0Accordingly, we shall include Robert Snyder inthe unit and overrule the challenge to his ballot.3. Grady Coble is classified as an equipment allo-cation supervisor. He is a salaried employee earn-ing $1,631.16 per month. He is supervised by SteveGalbreath who has three other employees report-ing to him, two of whom may be 2(11) supervisorsthemselves; the third is a secretary. Coble preparesthe pool turn sheets which chronologically list thescheduled arrivals and departments of business atparticular locations. The information used to com-pile the pool turn sheets comes from schedulechanges made by the Employer's traffic depart-ment. Based on this information Coble endeavorsto construct pool turn sheets which allow for maxi-mum use of equipment but with sufficient servicetime provided. After a pool turn sheet is completedI We also note that the record establishes that most of the accountshave college degrees in accounting, business, and related fields.10 In so finding, we reject the hearing officer's alternative finding thatSnyder is a maintenance employee and, therefore, on that ground, shouldbe excluded from the unit. In making that finding, the hearing officerrelied solely on what he describes as a concession in the Employer's briefwhich states in pertinent part:During the election in this matter, the Petitioner challenged the fol-lowing non-supervisory building maintenance personnel: (1) SharonBentley, (2) Doris Bowie ..(9) Robert Snyder .... These em-ployees ...are engaged in typical maintenance duties at the em-ployer's five Dallas facilities.We find this "concession," standing alone, insufficient to warrant a find-ing that Snyder is a maintenance employee.it is distributed to the Regional vice presidents, di-rectors of maintenance, district managers, branchmanagers, transportation supervisors, and the Em-ployer's garages.Coble is also involved in obtaining licenses forthe Employer's Texas vehicles from the title and li-cense division of the Texas Highway Departmentin Dallas, and then sending check requests to coverthe license fees to the Employer's accounts payabledepartment.The hearing officer found that Coble, althoughnot cloaked with 2(11) authority, exercises inde-pendent judgment in the preparation of the poolturn sheets. Relying on the significance of poolturn sheets and that they are not reviewed by anacknowledged supervisor, the hearing officer foundthat the preparation of pool turn sheets constitutesthe type of work product done by a "true repre-sentative of management" rather than a rank-and-file worker. Thus the hearing officer found Cobleto be a managerial employee, citing the Board's de-cision in General Dynamics Corp., 213 NLRB 851(1974).Contrary to the hearing officer, we find thatCoble is not a managerial employee, and that thehearing officer's reliance on General DynamicsCorp. is misplaced. The Board long has definedmanagerical employees as those who formulate andeffectuate management policies by expressing andmaking operative the decisions of their employer,and those who have discretion in the performanceof their jobs independent of their employer's estab-lished policy. The Board specifically stated in Gen-eral Dynamics Corp. that managerial status is notconferred on an employee simply because the em-ployee's job functions may involve the exercise ofjudgment and discretion. While Coble obviouslyexercises discretion in preparing pool turn sheets,there is no evidence to indicate that he can deviatefrom the Employer's established policy or can es-tablish new policy concerning the preparation ofthose sheets. Moreover, pool turn sheets do notappear to be a product requiring the exercise ofmanagerial discretion, since Coble prepares themfrom information provided by the traffic depart-ment. As for Coble's involvement in licensing ofvehicles, we fail to see how that activity is any-thing other than routine in nature. In these circum-stances we find that Coble's job responsibilities donot establish managerial status for him.As an alternative basis for excluding Coble fromthe unit, however, the hearing officer found that helacks a community of interest with unit employeesbecause: (1) Coble's salary exceeds that of ac-knowledged unit personnel; (2) is exempt from thecoverage of the Fair Labor Standards Act; (3) he614 TRAILWAYS, INC.performs a function distinct from unit personnelwhich restricts severly his interaction with unit em-ployees; (4) the Employer's official job descriptionimposes job requirements of "three years' prior ex-perience in Operations" and an "Accounting back-ground;" and (5) Coble is placed on the Employ-er's organizational chart in line with two acknowl-edged supervisors. We disagree.Coble's pay level is comparable to accountantswho are unit employees.1tWith respect to hisbeing exempt from the coverage of the Fair LaborStandards Act, that, as previously noted, is alsotrue of some unit employees. To the extent an ac-counting background is required for his position,that tends to show that he shares a community ofinterest with accountants in the unit. Further, hiscompiling and analyzing information is not so disi-milar or distinct from certain functions performedby unit employees, such as accountants, 1'2as towarrant his exclusion from the petitioned-for unit.Nor is the job requirement of 3 years' experience inoperation a reason to exclude him from the unit.We fail to see the relevance of such a requirementto the issue in question, absent a contention or evi-dence that all acknowledged unit positions areopen to, or filled by, inexperienced personnel, orthat unit positions require no skills or training ofsome kind. Finally, it is insignificant that Coble isplaced on the Employer's organization chart in linewith acknowledged supervisors because there is nocontention that Coble is a supervisor.Accordingly, we find that Coble has a sufficientcommunity of interest with unit employees to war-rant his inclusion in the unit. We therefore overrulethe challenge to his ballot.4. Gill and Sewell are classified as purchasingagents. They are exempt from the coverage of theFair Labor Standards Act. Gill's salary is $1,708.88per month and Sewell's rate of pay is $1,491.88.Both are supervised by Sarah Petzinger, managerof corporate purchasing. As part of their job re-sponsibilities, purchasing agents receive a requisi-tion order which has already been approved byPetzinger or Petzinger's superior, Karner, to pur-chase a particular item. 3Upon receiving theorder, the purchasing agent secures bids from vari-ous vendors interested in supplying the particularitem. After bids are received (a minimum of three),the purchasing agent makes a recommendation tohis superiors as to which of the bids should be ac-cepted, based on price and whether the vendor'sI' Senior accountants receive slightly more than Coble. Some otheraccountants receive slightly less.12 Thus accountants compile and analyze information in carrying outtheir duties.i3 Purchasing agents do not make purchases without prior approval.product meets the requisition's specifications. Thefinal decision on which product to purchase ismade by Petzinger or Karner. Thereafter the pur-chasing agent issues a purchase order in favor ofthe successful bidder and "follows through" on theorder in the event the commodity does not arriveon time or is not in the correct quantity. Purchas-ing agents also search for new supply sources bychecking with Petzinger, by reviewing the YellowPages, and by reviewing books maintained by theEmployer that provide information on commod-ities. Finally, purchasing agents are expected tomake visits (about once every two months) to ven-dors' premises in the Dallas area to evaluate theirfacilities and to determine if they have inventoriesto meet the Employer's needs.The hearing officer found that the duties exer-cised by Gill and Sewell, especially their duties tosearch for new sources and to make recommenda-tions as to which vendor management should use,require the exercise of independent judgment suffi-cient to meet the definition of a managerial em-ployee set forth in the Board's decision in GeneralDynamics Corp., supra. We disagree.In determining which vendor to recommend,Gill and Sewell must follow a fixed procedure inthat, on receipt of requisition orders, they have tosolicit bids from at least three vendors and thenmake a recommendation after comparing the priceand checking the product's conformity to the req-uisition's specifications. Although judgment is in-volved in making such a recommendation, it clear-ly is exercised within the certain set parameters andpursuant to established guidelines. Furthermore,the decision as to which vendor to use is made byGill's and Sewell's superiors after independentreview. In these circumstances we find that Gilland Sewell do not possess sufficient discrection orauthority to qualify as managerial employees. Con-sequently, the challenges to their ballots cannot besustained on managerial grounds.Alternatively, however, the hearing officerfound that Gill and Sewell lack a community of in-terest with unit employees because they are exemptfrom coverage of the Fair Labor Standards Act;their salary generally exceeds that of acknowl-edged unit personnel; they do not perform typicaloffice clerical work; they possess qualifications andexperience not required for most office clerical po-sitions; they are in a position which provides a ve-hicle to management positions; and they are al-lowed to leave their work station unaccompaniedand to make visits to vendors on behalf of the Em-ployer. Again, we disagree.With respect to pay, Sewell's salary is lowerthan several unit employees and Gill's salary is615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDonly approximately $60 per month higher than sev-eral accountants. We have already noted that someunit employees are exempt from the coverage ofthe Fair Labor Standards Act. Further, Gill's andSewell's job duties, while somewhat different fromthe duties of most unit employees, are not so dis-similar to those of employees in the unit as to re-quire their exclusion from the unit. As to whetherthey possess qualifications not required for mostclerical employees, the hearing officer does not listthe qualifications on which he is relying. In anyevent, we do not perceive any qualification or ex-perience possessed by either Gill or Sewell whichis so unique as to justify a finding that they do notpossess a community of interest with unit employ-ees. Also, that they are in a position to be promot-ed to a management position is not particularly sig-nificant since that is true of a number of unit em-ployees. Finally, their limited absences from theEmployer's premises do not significantly detractfrom their community of interest with other em-ployees who are in the unit.Accordingly, we find that Sewell and Gill havea community of interest with unit employees and,therefore, we overrule the challenges to their bal-lots.DIRECTIONIt is hereby directed that, as part of the investi-gation to ascertain a representative for the purposeof collective bargaining with the Employer, theRegional Director for Region 16 shall, pursuant tothe Board's Rules and Regulations, within 10 daysfrom the date of this Decision and Direction, openand count the ballots cast by Howard Hooper, Ev-erett Osterhold, Linda Williams, O. M. Klein,Gaynell Toney, Patrick McKenna, Mildred Martin,Judy Fuller, Laverne Layton, Robert Snyder,Mary Bourland, Christine Grubbs, Catherine Cun-ningham, Gloria Daniel, Bobby Harkless, VernellBailey, Katherine Wright, Casandra Golden, EvaClippenger, Debbie Harrill, Mona Fullerton, Fred-erick Price, Jackman Gill, Larry Sewell, GradyCoble, and Marlin W. Byrd, and thereafter cause tobe served on the parties a revised tally of the bal-lots including therein the count of the above-men-tioned ballots. Thereafter, the Regional Directorshall issue the appropriate certification in accord-ance with the Board's Rules and Regulations.MEMBER HUNTER, dissenting in part.Contrary to my colleagues I would overrule theUnion's challenge to the ballot of Shirley Alford. Ido not agree that Alford is a confidential employeewho should be excluded from the unit.I note that Alford is secretary to Ted Burke, andEmployer's regional director for its Region 5.While Burke is involved in grievance proceedingsand assists in the negotiation of collective-bargain-ing contracts, his involvement in labor relations islimited to the Employer's bus operators and termi-nal employees, none of whom are encompassed inthe petitioned-for unit. Burke is not involved in theformulation of labor policy for the unit involvedhere. Alford as secretary to Burke types, inter alia,Burke's responses to grievances and managementproposals in negotiations for the nonunit employeesmentioned above. The Employer argues that, sinceAlford's duties have no connection with the peti-tioned-for unit, she is not a confidential employeeand, accordingly, she may properly be included inthe unit. I agree. In so doing, I note that the Boardhas never held that all employees who have accessto confidential business matters should be excludedfrom a unit. Rather, the Board does so only whenthere is a sufficient nexus between the duties of theemployee in question and the Employer's labor re-lations. NLRB v. Hendricks County Rural ElectricCorp., 454 U.S. 170 (1981). In the instant case, sinceAlford has no access to sensitive labor relationsmaterial for the petitioned-for unit, I find no usefulpurpose to be served by depriving her of the pro-tections of the Act. The case relied on by the hear-ing officer as a basis for excluding Alford clearly isinapposite. Thus, in Reymond Baking Co., 249NLRB 1100 (1980), the employee found to be aconfidential employee, Gail Albert, was employedas a receptionists/typists/floater. In this positionshe had typed labor relations material for the em-ployer's vice president and plant manager concern-ing two of its employees not in the petitioned-forunit. While there was some evidence that the Em-ployer's office manager and controller also couldtype and had typed labor relations material, Albertwas the employer's only typist. A fortiori, the em-ployer would have been severely constrained hadits sole typist been included in the unit. In the in-stant case, the Employer would be under no suchconstraints since it employs many typists and thereis no evidence that Burke will be responsible forthe petitioned-for unit's labor relations which cur-rently are handled by the human resourses depart-ment. My colleagues speculate that Burke may inthe future be involved in the formulation of laborpolicy for the unit or that the Union could con-ceivably in the future represent a unit for whichBurke formulates labor policy. I find such specula-tion inappropriate and an unreasonable basis onwhich to exclude Alford from this unit now. Ac-cordingly, contrary to my colleagues, I would in-clude Alford in the unit.616